Citation Nr: 0407252	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-03 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hereditary motor and 
sensory neuropathy, type 2, claimed as peripheral neuropathy.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from October 1969 to July 
1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
in July 2002, the veteran indicated that he desired to 
appoint The American Legion as his service representative in 
this matter, but did not complete and return the proper form 
that would permit the regional office (RO) to acknowledge 
this service organization as his representative.  Thereafter, 
the RO sent a September 2003 letter to the veteran with a 
proper form, advising him that until he completed and 
returned the form, the RO could not acknowledge The American 
Legion as his service representative.  The claims file does 
not reflect that a proper form was ever completed and 
returned to the RO, and therefore, the Board will proceed 
under the assumption that the veteran no longer desires 
representation.  However, if this is not the case, the 
veteran is once again advised that he should complete and 
return Department of Veterans Affairs (VA) Form 21-22 to the 
RO as soon as possible. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the process of reviewing the record, the Board notes that 
while it is in agreement with the RO's finding that the 
development of the veteran's peripheral neuropathy is not 
consistent with the criteria necessary to achieve service 
connection for the veteran's claimed disorder as a 
presumptive disorder based on exposure to Agent Orange in 
Vietnam (38 C.F.R. § 3.309(e), Note 2 (2003)), the Board 
further notes (as did the RO) that the veteran is also 
permitted to assert a claim for service connection for his 
peripheral neuropathy disorder on a direct basis, either as 
incurred in active service or by way of aggravation.  In this 
regard, the Board observes that the veteran's private 
physicians have opined that the veteran's peripheral 
neuropathy in the lower extremities may be hereditary 
sensorimotor neuropathy (HMSN) (June 2001 letter to Dr. B. 
from Dr. G.), and thus, the Board finds that the current 
record contains a somewhat equivocal diagnosis regarding the 
veteran's symptoms of peripheral neuropathy.  

In addition, even if this diagnosis was accepted as at least 
as likely as not, assuming that it was hereditary in nature, 
there is no opinion that addresses whether such disability 
underwent an increase in disability as a result of the 
veteran's active service.  Although the service medical 
records are negative for complaints or treatment for 
peripheral neuropathy, the Board finds that an equivocal 
current diagnosis coupled with the veteran's statements that 
he began experiencing pain in his calves after enrolling at 
E. M. University immediately after service, are sufficient to 
warrant the scheduling of a VA neurological examination to 
obtain an opinion regarding whether any current disability 
manifested by peripheral neuropathy is related to service, 
either directly or as a result of exposure to Agent Orange, 
or preexisted service and underwent an increase in disability 
as a result of such service.

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) (VCAA), and its implementing 
regulations, court decisions, and VA 
directives is completed.  

2.  The veteran should be afforded an 
appropriate VA neurological examination 
to determine the nature and etiology of 
any current disability manifested by 
peripheral neuropathy.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner should 
be requested to state whether it is at 
least as likely as not that any current 
disability manifested by peripheral 
neuropathy is related to service, either 
directly or as a result of exposure to 
Agent Orange, or preexisted service and 
underwent an increase in disability as a 
result of such service.

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




